Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed May 1, 2020.
Claims 1-20 is/are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 8), a machine (claim 1), and an article of manufacture (claim 15) which are recited as a method, a system, and a non-transitory computer readable medium that performs the steps and/or functions of: receiving a subset of patient demographic data parameters for a patient having sustained one or more injuries, wherein each of the subset of patient demographic data parameters is indicative of whether a particular injury, co-morbidity, or physiological condition exists for the patient, and wherein the subset of the data parameters includes only data parameters available at admission of the patient; applying, by a mortality prediction engine, a first analytical model to a subset of the data parameters to compute a quick elderly mortality after trauma (qEMAT) score as an initial qEMAT score indicative of a likelihood of mortality of the patient, wherein the first analytical model comprises a qEMAT analytical model configured to compute the initial qEMAT score using only the subset of data parameters and without requiring, as input, a patient injury severity score (ISS) for the patient, receiving additional patient demographic data parameters of a full set of patient demographic data parameters; applying, by the mortality prediction engine, a second analytical model to the additional patient demographic data parameters and the subset of patient demographic data parameters to compute a full elderly mortality after trauma (fEMAT) score as an updated score indicative of a likelihood of mortality of the patient, wherein the second analytical model comprises an fEMAT analytical model configured to compute the fEMAT score using the full set of patient demographic data parameters including the subset of the data parameters available at admission of the patient and additional data parameters based upon diagnostic results and medical history of the patient.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts that can practically be performed in the human mind (MPEP 2106.04(a)(2).III). Mental processes also include processes that are recited as being performed by a computer, as long as the underlying process is capable of being performed practically in the human mind or with the aid of a pen and paper (MPEP 2106.04(a)(2).III.C). 
The claim is recites performing the process of generating patient risk scores, which is performed by the system applying a first analytical model to a subset of patient demographic data to compute a quick risk score indicative of a likelihood of an event and applying a second analytical model to additional patient demographic data parameters and the subset of patient demographic data parameters to compute an updated risk score indicative of an event.
In the specification, at pg. 8-9, tables are provided that list the defined weights for the different data parameters, and applying the qEMAT score and fEMAT score is described in the specification at par. [0048] and [0050], respectively, as “computing a sum of the age of the patient and the weights for any parameter [that is analyzed as part of the model] that is indicated to exist for the patient.”
This is simply observing the presence of specific data parameters and summing up pre-defined weights to achieve the risk score. Summing up data is an example of a mathematical concept, which is also one of the enumerated groupings of abstract ideas that includes mathematical calculations, mathematical relationships, and mathematical formulas or equations (MPEP 2106.04(a)(2).I). Observing data and evaluating that data by performing a mathematical concept, such as summing, to determine a risk score that is indicative of a likelihood of an event is a process that is simple enough that it can be practically performed in the human mind or with the aid of a pen and paper. 
Therefore, the claimed invention recites a judicial exception.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a subset of patient demographic data parameters and receiving additional patient demographic data parameters are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be: a subset of patient demographic data parameters indicative of whether a particular injury, co-morbidity, or physiological condition exists for the patient, and wherein the subset of the data parameters includes only patient data parameters available at admission of the patient; the first analytical model comprising a aQMAT analytical model configured to compute the initial qEMAT score using only the subset of data parameters and without requiring, as input a patient injury severity score (ISS) for the patient; the additional patient demographic data parameters of a full set of patient demographic data parameters; using the additional patient demographic data parameters and the subset of patient demographic data parameters as input into the second analytical model; and the second analytical model comprising an fEMAT analytical model configured to compute the fEMAT score using the full set of patient demographic data parameters including the subset of the data parameters available at admission and additional data parameters based upon diagnostic results and medical history of the patient; are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as a data repository and a computing system configured to execute a mortality prediction engine configured to apply analytical models, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a generic computer system with a memory for storing data in a data repository and a processor for executing a mortality prediction engine.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as storing patient data parameters in a data repository and applying analytical models by executing a mortality prediction engine, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing patient data in a data repository, accessing the analytical models needed to compute the patient scores, and receiving the patient demographic data parameters) or performing repetitive calculations (computing the qEMAT and fEMAT scores). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., computer system, data repository, mortality prediction engine, and non-transitory computer-readable media) are all generically recited components (see specification, par. [0053]-[0055]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer system using sets of patient data parameters to compute a risk score by applying an analytical model, such as summing a set of pre-defined weights associated with each parameter. This is a generic computer system performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-7 recite the same abstract idea as claim 1.
Claims 2 and 4-5 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of data or the types of sensors used to collect the data, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 3 further describes the abstract idea by providing additional limitations regarding the analysis of the data. However, these additional limitations reciting the analysis of the data are reciting a process that is capable of being performed in the human mind or with the aid of pencil and paper, therefore, it still recites a mental process. In addition to the process being a mental process, describing the computing of the score as summing a set of values also recites a mathematical concept, which is also one of the enumerated groupings of abstract ideas (MPEP 2106.04(a)). Lastly, the limitations describing the types of data that are to be used as the input to each of the analytical models is an example of selecting by type and source the data to be manipulated, which is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 6 recites additional limitations that amount to mere instructions to apply the judicial exception using a computer (MPEP 2106.05(f)) because the limitations merely recite different types of generically recited computers or computer components that can be used to perform the functions of the system. Reciting the types of computers that are to be used to perform the functions of the system is also generally linking the performance of the judicial exception to a particular technological environment, which would be one of the listed types of computers (MPEP 2106.05(h)).
Claim 7 recites additional limitations that recite additional judicial exceptions because the limitations recite additional mental processes to be performed based on the performance of the original judicial exception. The additional limitations recite “determining, based on the qEMAT score, a first recommended therapy;” and “determining, based on the fEMAT score, a second recommended therapy”. These are just stating that, based on an observation of the computed scores, the provider should make a judgment regarding the therapy that should be provided to the patient, which is a mental process capable of being practically performed in the human mind or with the aid of a pen and paper. Claim 7 also recites additional limitations that amount to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)) because it merely recites “outputting for display the first [or second] recommended therapy.”
Claims 9-15 are method claims dependent from claim 8 that recite limitations that recite additional limitations that are the same or substantially similar to the limitations of claims 2-7, respectively. Claims 9-15 are rejected under 101 for the same reasons as claims 2-7.
Claims 16-20 are computer program product claims dependent from claim 15 that recite additional limitations that are the same or substantially similar to the limitations of claims 2-6. Claims 16-20 are rejected under 101 for the same reasons as claims 2-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld (US PG Pub. 2006/0271407) in view of Nunez (US PG Pub. 2017/0109494), in further view of JAMA (Stanley Lemeshow, et al. "Mortality Probability Models (MPM II) Based on an International Cohort of Intensive Care Unit Patients" JAMA, Vol. 270, No. 20, Nov. 24, 1993).

Claim 1
	Regarding claim 1, Rosenfeld teaches
A system comprising:
Abstract, “A system for determining a treatment plan for a patient comprises a database of patient data elements indicative of a medical condition associated with a patient.”
A data repository configured to store one or more of a set of patient demographic parameters for a patient having sustained one or more injuries
Par. [0038], “The datastore comprises assessment data elements indicative of a medical condition associated with the patient.”
The limitation requiring the patient being one “having sustained one or more injuries” will be given little to no patentable weight because the limitation does not give meaning and purpose to the manipulative steps of the method (MPEP 2111.04). The claim limitation does not give meaning and purpose to the manipulative steps because the steps of gathering the data and applying the statistical models would be performed the same way for any patient regardless of whether or not they had an injury.
A computing system configured to execute a mortality prediction engine configured to apply a first analytical model to a subset of the data parameters for computing a quick elderly mortality after trauma (qEMAT) score as an initial score indicative of a likelihood of mortality of the patient, wherein the subset of the data parameters includes only patient data available at admission of the patient
Calling the score a “quick elderly mortality after trauma (qEMAT) score” is a descriptive limitation that does not have a functional relationship between the name of the score and the actual computing of the score. Any score that is capable of generating an initial score indicative of a likelihood of the patient mortality using only data available at the time of admission would properly read on the claims. Therefore, the limitation describing the score as “a quick elderly mortality after trauma (qEMAT) score” will be given little to no statistical weight (see MPEP 2111.04).
Par. [0013], “The Mortality Prediction Model (MPM) uses a mathematical formula whose solution provides a prediction of patient mortality. Typically, the MPM score is determined immediately upon ICU admission.”
The system can only perform the assessment using information that would have been able at the time of the assessment. By performing the assessment immediately upon admission of the patient to the ICU, the system would be limited to information that is available at the time of admission to the ICU.
Wherein the first analytical model comprises a qEMAT analytical model configured to calculate the qEMAT score using only the subset of data parameters and without requiring, as input, a patient injury severity score (ISS) for the patient
Although not explicitly written in the Rosenfeld reference, the MPM model recited as being used in the Rosenfeld reference uses a subset of all patient data and does not require the use of a patient injury severity score (ISS). Please refer to the description of the MPM model provided in the supporting JAMA publication listed as element U on the PTO-892 form.
Wherein the mortality prediction engine is further configured to apply a second analytical model to the data for computing an updated elderly mortality after trauma (fEMAT) score as an updated score indicative of mortality of the patient
Par. [0013], “The updated version of MPM (MPM24) uses a score twenty-four hours after ICU admission, utilizing five of the admission variables and eight additional physiologic variables.”
Wherein the second analytical model comprises an fEMAT analytical model configured to calculate the fEMAT score using some of the subset of patient demographic data parameters available at admission and additional data parameters based upon diagnostic results and medical history of the patient
Par. [0013], “The updated version of MPM (MPM24) uses a score twenty-four hours after ICU admission, utilizing five of the admission variables and eight additional physiologic variables.”
However, Rosenfeld does not teach
The updated being a full score
The second analytical model comprises an fEMAT analytical model configured to calculate the fEMAT score using the full set of patient demographic data parameters including the subset of the data parameters available at admission of the patient and additional data parameters based upon diagnostic results and medical history of the patient
Wherein the first analytical model comprises a qEMAT analytical model configured to calculate the qEMAT score using only the subset of data parameters and without requiring, as input, a patient injury severity score (ISS) for the patient
Nunez teaches
The updated being a full score and the second analytical model comprises an fEMAT analytical model configured to calculate the fEMAT score using the full set of patient demographic data parameters including the subset of the data parameters available at admission of the patient and additional data parameters based upon diagnostic results and medical history of the patient
Par. [0047], “As an example towards such understanding, a study was performed wherein the objective was two-fold. First, developing an early readmission risk score (RRS) for all hospitalized adult patients, using clinical data at the time of admission that were captured in the EHR systems. Second, expanding the early RRS model to include administrative data (e.g. discharge diagnoses) that are available after patients are discharged. One example may be that clinical severity and frequency of recent hospital stays (captured in the real-time EHR system) increase the risk of readmission. Another example may be that type of diseases and comorbidities captured in the administrative data may enhance the predictive accuracy. For applications, the early RRS may serve as a potential real-time decision support tool for clinicians to target high risk patients for discharge planning or other potential readmission preventive interventions. The administrative data enhanced post-discharge model may be used for retrospective inter-hospital comparison of risk adjusted readmission rates.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the second analytical model of the system of Rosenfeld by making the second model a full model using the data available at the time of admission used to generate the first score plus additional patient data parameters, as taught by Nunez, because it is possible that some of the information that can be gathered about the patient that was not available at the time of admission could either affect the level of the patient’s risk or improve the predictive accuracy of the model (see Nunez, par. [0047]).
JAMA teaches
Wherein the first analytical model comprises a qEMAT analytical model configured to calculate the qEMAT score using only the subset of data parameters and without requiring, as input, a patient injury severity score (ISS) for the patient
Pg. 2480-82 describing the different variables and their weightings for the initial model; see JAMA reference, pg. 2483-84, which describes the variables used in the updated model and their associated coefficients. In neither model is a patient injury severity score (ISS) for the patient required as input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the Mortality Prediction Model cited in the combination of Rosenfeld and Nunez with a Mortality Prediction Model that uses a subset of patient demographic data parameters and without requiring a patient injury severity score (ISS) as input, as taught by JAMA because it is a simple substitution of one known mortality prediction model (the one referenced in Rosenfeld) with another known mortality prediction model (the one described in JAMA) according to known methods (using the model in JAMA to generate the patient risk scores) to achieve predictable results (a system that has the ability to generate patient risk scores according to the mortality prediction model described in JAMA), with no additional Graham v. Deere considerations (MPEP 2143.I.B).


Claim 2
	Regarding claim 2, the combination of Rosenfeld, Nunez, and JAMA teaches all the limitations of claim 1. However, Rosenfeld does not explicitly teach
Each of the patient demographic parameters is indicative of whether a particular injury, comorbidity, or physiological condition exists for the patient, wherein the qEMAT analytical model specifies a respective first weighting for only the data parameters of the subset of patient demographic data parameters, wherein the fEMAT analytical model specifies a respective second weighting for each of the data parameters of the set of patient demographic data parameters
JAMA teaches
Each of the patient demographic parameters is indicative of whether a particular injury, comorbidity, or physiological condition exists for the patient, wherein the qEMAT analytical model specifies a respective first weighting for only the data parameters of the subset of patient demographic data parameters, wherein the fEMAT analytical model specifies a respective second weighting for each of the data parameters of the set of patient demographic data parameters
Pg. 2480-82 describing the different variables and their weightings for the initial model; see JAMA reference, pg. 2483-84, which describes the variables used in the updated model and their associated coefficients).
The portions of the reference teaching the model cited as part of the combination used in claim 2 are further describing the same model used to teach the limitations of claim 1. Therefore, the motivation and rationale to combine references in claim 2 are the same as the motivation and rationale to combine references in claim 1. The motivation and rationale to combine references from claim 1 is incorporated herein.

Claim 3
	Regarding claim 3, the combination of Rosenfeld and Nunez teaches all the limitations of claim 2. Rosenfeld further teaches
Wherein the mortality prediction engine is configured to determine the initial qEMAT score by computing a sum of an age of the patient and the weights for any parameter of the subset of the patient demographic data parameters for which the particular injury, co-morbidity, or physiological condition is indicated to exist for the patient, wherein the mortality prediction engine is configured to determine the updated fEMAT score by computing a sum of the age of the patient and the weights for any parameter of the full set of the patient demographic data parameters for which the particular injury, co-morbidity, or physiological condition is indicated to exist for the patient
JAMA reference, pg. 2480 shows the determination of the score is performed by computing a function defined as the sum of each of the variables multiplied by their respective weights. Because each of the variables other than age “take on the value of 0 or 1, signifiying the absence or presence, respectively, of the characteristic”, the sum of the products of the variables other than the age and their respective weights would equal a sum of the weights of the variables that are indicated as present in the patient’s data.
This same method of generating the score in the initial mortality prediction model is used to generate the score in the updated model, but the updated model uses different weights (see JAMA pg. 2481-82).
The portions of the reference teaching the model cited as part of the combination used in claim 2 are further describing the same model used to teach the limitations of claim 1. Therefore, the motivation and rationale to combine references in claim 2 are the same as the motivation and rationale to combine references in claim 1. The motivation and rationale to combine references from claim 1 is incorporated herein.

Claim 6
	Regarding claim 6, the combination of Rosenfeld, Nunez, and JAMA teaches all the limitations of claim 1. Rosenfeld further teaches
The computing system comprising one or more of a cloud-based computing platform, a mobile device, a notebook computer, or a server
Par. [0141] describes using a server as part of a remote center that processes the patient data.

Claim 7
	Regarding claim 7, the combination of Rosenfeld, Nunez, and JAMA teaches all the limitations of claim 1. Rosenfeld teaches
Determine, based on the qEMAT score, a first recommended therapy; output, for display, the first recommended therapy; determine, based on the fEMAT score, a second recommended therapy; and output for display, the second recommended therapy
Par. [0038], “The datastore comprises assessment data elements indicative of a medical condition associated with the patient. The decision support system comprises a software module adapted for continuously applying a predictive model to a first set of selected assessment data elements to produce current health measures for the patient, and utilizing the health measures to produce a treatment plan for the patient, wherein the treatment plan is continuously updated based on the current health measures. By way of illustration and not as a limitation, a predictive model may be an APACHE II algorithm, an APACHE III algorithm, a history of present illness (HPI) algorithm, a review of systems (ROS) algorithm, a past, family, and/or social history (PFSH) algorithm, a Sequential Organ Failure Assessment (SOFA) model, and a mortality prediction model (MPM) algorithm.”
Par. [0103], “By way of illustration and not as a limitation, continued care software 420 may comprise algorithms to perform APACHE II, APACHE III, a history of present illness (HPI) score, a review of systems (ROS) score, a past, family, and/or social history (PFSH) score, SOFA (Sequential Organ Failure Assessment) score, and a mortality prediction model (MPM) score. The scoring results from one or more of these algorithms may be used to determine a treatment plan for the patient. As will be appreciated by those skilled in the art, a scoring result may be used to determine to apply resources to a patient that is determined to be a candidate for treatment consistent with the patient's medical condition or to withhold or discontinue the application of resources to a patient that is determined to be untreatable consistent with standards of medical ethics.”
See Par. [0013], which describes the use of a first MPM model at time of admission and a second MPM model using additional patient parameters afterwards.

Claim 8
	Claim 8 is a method claim that recites a method comprising steps that are the same or substantially similar to the functions performed by the system of claim 1. Rosenfeld teaches the following limitations not directly addressed by the rejection of claim 1:
A method
Par. [0002], “embodiments of this invention provide a system and method”
Please refer to the rejection of claim 1 for additional limitations.

Claims 9-10 and 13-14
	Claims 9-10 and 13-14 are method claims dependent from claim 8 that recite limitations that are the same or substantially similar to the limitations of claims 2-3 and 6-7, respectively. Please refer to the rejections of claims 8 and 2-3 and 6-7.

Claim 15
	Claim 15 is a computer program product claim that recites a non-transitory computer-readable medium having program code that, when executed, causes a processor to perform functions that are the same or substantially similar to the functions of the system of claim 1. Rosenfeld teaches the following limitations that are not directly addressed by the rejection of claim 1:
A non-transitory computer-readable medium having program code that, when executed, causes a processor to perform functions
Par. [0103], “By way of illustration and not as a limitation, continued care software 420 may comprise algorithms to perform APACHE II, APACHE III, a history of present illness (HPI) score, a review of systems (ROS) score, a past, family, and/or social history (PFSH) score, SOFA (Sequential Organ Failure Assessment) score, and a mortality prediction model (MPM) score.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 16-17 and 20
	Claims 16-17 and 20 are computer program product claims dependent from claim 15 that recite limitations that are the same or substantially similar to the limitations of claims 2-3 and 7, respectively. Please refer to the rejections of claims 15 and 2-3 and 7.

Subject Matter Free from Prior Art
Claims 4-5, 11-12, and 18-19 have been determined to be free from prior art and not subject to rejections under 35 USC 103.
The following is a statement of reasons for the indication of subject matter free from prior art:  After a search of prior art patient risk scores, the Examiner was unable to identify a model for determining a patient risk score that used parameters comprising all of the risk factors identified in claims 4 and 5. The MPM models in JAMA does teach at least some of the parameters used in the qEMAT and fEMAT scores, but it does not use all of them. A further search of risk scores led the Examiner to determine that the particular combination of parameters claimed in claims 4 and 5 are novel and not obvious variants of other patient risk score models.
Because claims 11-12 and 18-19 recite limitations that are the same or substantially similar to the limitations of claims 4-5, claims 11-12 and 18-19 are determined to be free from prior art for the same reasons as claims 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686